Citation Nr: 0427204	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  94-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for left knee 
instability, status-post total knee replacement, prior to 
November 26, 1997.

2.  Entitlement to an increased rating for the residuals of a 
left ankle sprain prior to November 26, 1997.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant-Veteran and Friend



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1948, and again from November 1949 to January 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, among other things, continued a 10 
percent disability rating for the residuals of a left ankle 
sprain and continued a 10 percent disability rating for left 
knee instability with limitation of motion and arthritis.  
All other issues appealed from the July 1992 rating decision 
have been finally decided and are no longer before the Board 
for appellate consideration. 

The Board initially denied in part and granted in part the 
claims for increased ratings as they were presented in 
October 1999.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in May 2000, the Court granted a motion for 
remand, vacating the Board's October 1999 decision and 
remanding the claims here remaining on appeal for full 
consideration of the veteran's complaints pursuant to 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Since the veteran initially requested an increase in his 
disability ratings, the RO granted a 100 percent rating as of 
June 1994, a 20 percent rating as of September 1994, a 100 
percent rating from June 13, 1995, a 30 percent rating from 
August 1, 1996, a 60 percent rating from November 26, 1997, a 
100 percent rating from January 17, 2001, and a 60 percent 
rating from March 1, 2002, for the veteran's left knee 
disability.  Additionally, in November 1999, the RO granted a 
separate 10 percent rating for arthritis of the left knee 
effective September 1994.  Accordingly, as articulated by the 
Board in a July 2003 remand, the issue remaining before the 
Board on appeal with respect to the left knee is entitlement 
to an increased rating prior to November 26, 1997, because as 
of November 26, 1997, the veteran has been granted the 
maximum schedular rating for his left knee instability, 
status-post total knee replacement.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Also since the veteran initially requested an increase in his 
disability ratings, the RO granted a 100 percent rating as of 
June 10, 1997, a 30 percent rating as of August 1, 1997, and 
a 40 percent rating as of November 26, 1997, for the 
veteran's left ankle disability.  Thus, as with the left knee 
disability, the issue remaining before the Board on appeal 
with respect to the left ankle is entitlement to an increased 
rating prior to November 26, 1997, because as of November 26, 
1997, the veteran has been granted the maximum schedular 
rating for his left ankle disability.  See AB, supra.

The issues here on appeal were remanded by the Board to the 
RO for additional consideration in July 2003.  All requested 
development has been completed, a Supplemental Statement of 
the Case was issued in August 2003, and the claims are now 
properly returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to the veteran's debridement of the medial meniscal 
tear in his left knee in June 1994, he had moderate 
impairment of the knee with lateral instability, chronic pain 
and swelling.

3.  Following termination of convalescence following 
debridement of the medial meniscal tear in the left knee 
until the veteran's left total knee replacement in June 1995, 
the veteran had severe impairment of the knee with lateral 
instability, chronic pain, and swelling.

4.  After one year of convalescence ending in August 1996, 
the veteran experienced intermediate degrees of pain in the 
left knee, mild swelling and continued weakness until the 
assignment of the 60 percent rating in November 1997.

5.  Prior to the veteran's left ankle arthroscopic 
debridement in June 1997, he had moderate ankle disability 
characterized by swelling and significant instability.  

6.  After convalescence of left ankle arthroscopic 
debridement in June 1997, the veteran had marked ankle 
disability characterized by swelling, pain, limping, and 
significant instability until the assignment of a 40 percent 
rating in November 1997.


CONCLUSIONS OF LAW

1. For the period from February 1992 to June 1994, the 
criteria for a 20 percent rating for left knee instability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2003).

2.  For the period from September 1994 to June 1995, the 
criteria for a 30 percent rating for left knee instability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2003).

3.  From August 1996 to November 1997, criteria for a rating 
higher than 30 percent for left knee instability, status-post 
total replacement, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5257 and 5055 (2003).

4.  Prior to June 1997, the criteria for a 20 percent rating 
for the residuals of a left ankle sprain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2003).

5.  From August 1997 to November 1997, criteria for a rating 
higher than 30 percent for the residuals of a left ankle 
sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Left Knee

At the time of the veteran's request for an increased rating 
in February 1992, his left   knee disability was evaluated as 
10 percent disabling using the criteria of 38 C.F.R. Section 
4.71a, Diagnostic Code 5257, which allows for the assignment 
of ratings based on knee impairment with evidence of 
recurrent subluxation or lateral instability.  Specifically, 
a 10 percent evaluation is assigned when the impairment due 
to subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.  It is noted that knee 
impairments may also be evaluated based on limitation of 
motion, dislocated or removed cartilage, nonunion and/or 
malunion of the tibia and fibula, or the presence of genu 
recurvatum. 

The Board notes at this juncture that when rating a knee 
disability under Diagnostic Code 5257, a separate rating may 
be assigned under 38 C.F.R. Section 4.71a, Diagnostic Code 
5003, when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  Diagnostic Code 5003 allows for 
rating disabilities of the joints by the level of limitation 
of motion when there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  In 
order for a separate rating to be assigned, there must be 
evidence of additional disability not already considered in 
evaluating the disability under Diagnostic Code 5257 in order 
to avoid pyramiding as per 38 C.F.R. Section 4.14.  In this 
case, in its October 1999 decision, the Board granted a 
separate 10 percent rating under Diagnostic Code 5003.  This 
was not affected by the Court's May 2000 Order, which only 
affected the ratings assigned under Diagnostic Code 5257 
prior to the left total knee replacement.  In a November 1999 
rating decision, the RO assigned the 10 percent rating under 
Diagnostic Code 5003 from September 1, 1994.  This effective 
date was not appealed.  Consequently, this decision only 
concerns the evaluation assigned under Diagnostic Code 5257 
prior to June 1995 and the evaluation assigned under 
Diagnostic Code 5055-5257 between August 1996 and November 
1997, when the maximum schedular rating was assigned. 

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain, weakness and easy fatigability have been 
considered in conjunction with the Board's review of the 
objective medical evidence.

Additionally, the Board has considered all evidence presented 
in favor of the veteran's claim, medical and non-medical, and 
herein articulates its findings.  As directed by the Court, 
the Board specifically discusses the veteran's complaints of 
discomfort pursuant to the Court's decision in Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992).

The rating for the veteran's left knee instability was 
increased from the 10 percent assigned for slight impairment 
to a temporary 100 percent effective June 1994 due to 
surgical debridement of a medial meniscal tear.  An increase 
to 20 percent for moderate instability and a separate rating 
of 10 percent for arthritis were assigned following a period 
of convalescence with an effective date of September 1994.  
Thus, the first period of review is February 1992 to June 
1994, when the veteran's left knee disability was rated 
solely as 10 percent disabling for slight impairment due to 
instability.

Private and VA treatment records dated in 1992 and 1993 show 
complaints of joint pain, including left knee pain, with 
crutches required for ambulation due to bilateral knee and 
ankle disabilities.  The veteran participated in physical 
therapy and was prescribed medication for left knee pain in 
1992, was noted to be in distress in July 1993 with crepitus, 
effusion, pain and swelling, and was prescribed a brace for 
his left knee due to instability in October 1993.  He has 
consistently maintained an ability to bend his knee with 
minimal limitation, basically maintaining 0 to 130 degrees of 
movement in the left knee, but with continued complaints of 
pain, weakness, instability, easy fatigability and occasional 
swelling and locking of the knee.

X-rays performed in conjunction with a VA examination in 
April 1992 revealed spurring at the patella consistent with 
osteoarthritis and an unusual linear bony density in the 
region of the distal femoral notch; however, it was noted 
that additional x-rays were required to further evaluate the 
distal femoral notch.  X-rays taken in July 1993 showed 
flattening of the intra-articular aspect of the medial 
femoral condyle, narrowing of the patellofemoral joint space 
with hypertrophic changes at the posterior aspect of the 
patella and anterior aspects of the femoral condyle 
consistent with osteoarthritis.  X-rays taken in November 
1993 show slight squaring of the medial femoral condyle and 
small osteophyte formation of the upper and lower poles of 
the patella.  

In April 1994, the veteran was again seen for treatment with 
complaints of left knee pain and instability.  He had a 5 
degree varus deformity, tenderness, and range of motion from 
5 to 120 degrees.  Magnetic imaging performed in May 1994 
revealed a medial meniscus tear and arthroscopic surgery was 
scheduled and performed the following month.

The veteran has maintained that he has experienced 
significant left knee instability since he submitted his 
request for a higher disability rating in 1992.  In June 
1999, he testified before the Board that he had worn knee 
braces over the years and had several unsuccessful surgeries.  
He stated that he had experienced some level of pain in his 
left knee for many years.  Additionally, his friend of twenty 
years testified that he had witnessed the veteran's left knee 
give way many times over the years, both prior and subsequent 
to the veteran's total knee replacement in 1995.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.  Moreover, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be applied if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Given the evidence of record, including the credible 
testimony of the veteran and his long-term friend, the Board 
finds that although the veteran maintained good range of 
motion in his left knee, his disability more nearly 
approximated moderate impairment of the left knee due to 
instability, weakness, pain and occasional swelling.  X-ray 
evidence does not show any dislocation, but there is 
objective evidence of crepitus, effusion, and swelling as 
well as the use of a knee brace for stability prior to the 
need for surgical intervention in June 1994.  Treatment 
records show a progression of symptoms resulting in a 
surgical attempt to alleviate the severe impairment.  Thus, 
for the period preceding the June 1994 surgery, the Board 
finds that criteria for a 20 percent schedular rating have 
been met due to moderate impairment of the left knee.  A 
higher rating is not warranted for the period from February 
1992 to June 1994 as there is no evidence of severe 
subluxation or lateral instability, ankylosis, or severe 
limitation of motion.

The next period of consideration for a higher rating is from 
September 1994 to June 1995, when the veteran's left knee 
disability was assigned a 20 percent evaluation for moderate 
impairment due to instability and a separate 10 percent 
evaluation for arthritis shown on x-ray without compensable 
limitation of motion in the affected joint.

Private and VA treatment records show continued complaints of 
left knee pain following the June 1994 surgical debridement 
of the medial meniscus tear.  The veteran was noted to 
require the use of a brace on his left knee due to 
instability and had pain on extreme motion.  Additionally, 
the veteran began having injections in his left knee to 
decrease the pain and was found to be a candidate for a total 
left knee replacement in May 1995.  The records leading up to 
the knee replacement surgery characterize the veteran's left 
knee pain and arthritis as severe.  The veteran's left knee 
was surgically replaced in June 1995.

Given the evidence of record of continued pain, described as 
severe; instability and the need for the use of a knee brace 
following the June 1994 surgery; and the medical finding that 
the veteran's left knee disability was so severe even after 
surgical intervention as to require a total knee replacement, 
the Board finds that criteria for a 30 percent evaluation, 
for the period between the cessation of the temporary total 
rating following surgery in June 1994 and the initiation of 
another temporary total rating for the surgery performed in 
June 1995, have been met.  A higher rating is not warranted 
for the period from September 1994 to June 1995 as there is 
no evidence of ankylosis or severe limitation of motion.

The final period for consideration with respect to the left 
knee disability is from the end of the temporary total rating 
following the total knee replacement and period of 
convalescence in August 1996 to November 26, 1997, when the 
maximum schedular rating of 60 percent became effective.  
Specifically, this is the period during which the veteran's 
left knee instability, status-post replacement, was assigned 
the minimum rating of 30 percent for post-knee replacement 
residuals under Diagnostic Code 5055.  Chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity are assigned a 60 percent rating.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  As pointed out above, the 60 percent 
rating under Diagnostic Code 5055 was assigned effective 
November 26, 1997, the date the veteran filed his application 
for a total rating based on individual unemployability.

Diagnostic Code 5256 concerns ankylosis, and provides for 
ratings between 30 and 60 percent as follows: an 40 percent 
rating for ankylosis in flexion between 10 degrees and 20 
degrees, or a 50 percent rating for ankylosis in flexion 
between 20 degrees and 45 degrees.  In this case, ankylosis 
has not been demonstrated.

Diagnostic Code 5261 concerns limitation of extension, and 
provides for ratings between 30 and 60 percent as follows:  
40 percent for extension limited to 30 degrees, and 50 
percent for extension limited to 45 degrees.

Diagnostic Code 5262 concerns impairment of the tibia and 
fibula, and provide for ratings between 30 and 60 percent as 
follows:  a 40 percent rating for nonunion, with loose motion 
requiring a brace.

The evidence concerning the level of disability between 
August 1996 and November 1997 includes the report of an 
August 1996 VA examination.  The report indicates that the 
veteran complained of a dull ache in the left knee and the 
continued need to wear a brace for stability.  Upon 
examination, there was mild swelling and good stability.  
Range of motion was from 5 to 90 degrees and x-rays showed 
mild suprapatellar distention consistent with mild joint 
effusion, mild degenerative joint disease and generalized 
osteopenia.  There was no evidence of loosening of the total 
knee replacement and a diagnosis of status-post total knee 
replacement with some residuals was rendered.

Treatment records reflect satisfactory recovery from the left 
knee replacement in August 1996, but findings of moderate 
swelling and continued complaints of pain in the left knee in 
January 1997.  In December 1997, the veteran's private 
orthopedic surgeon reported that the veteran had continued to 
experience generalized achy pain.  His range of motion 
remained 0 to 120 degrees with some mild effusion noted.

Given the evidence as outlined above, the Board finds that 
the 30 percent evaluation assigned post-total knee 
replacement for intermediate degrees of residual weakness, 
pain and limitation under Diagnostic Code 5055 is appropriate 
and a higher evaluation for the period of August 1996 to 
November 1997 cannot be assigned.  Specifically, the evidence 
of record does not show severe painful motion during this 
time period nor weakness in the left knee so as to allow for 
the assignment of a 60 percent evaluation.  Additionally, 
there is no evidence of ankylosis and/or limitation of motion 
so severe as to require the assignment of a rating based 
solely on limitation of motion.  Malunion of the tibia and 
fibula also is not shown.  Accordingly, a rating higher than 
30 percent for the period of August 1996 to November 1997 is 
denied.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
for the time periods in question and the Board has been 
similarly unsuccessful.  The veteran has not required 
frequent periods of hospitalization for his left knee 
disability and treatment records are void of any finding of 
exceptional limitation due to the left knee disability beyond 
that contemplated by the schedule of ratings for the time 
periods in question.  The Board does not doubt that 
limitation caused by continued pain and instability in the 
knee has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran.

Left Ankle

The veteran's left ankle disability has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5262, which allows for the assignment of ratings when there 
is evidence of impairment of the tibia and fibula with ankle 
disability.  Specifically, a 10 percent evaluation is 
assigned when there is evidence of malunion of the tibia and 
fibula with slight ankle disability, a 20 percent evaluation 
when there is malunion with moderate ankle disability, and a 
30 percent evaluation is assigned when there is malunion with 
marked ankle disability.  A 40 percent evaluation is assigned 
when there is evidence of nonunion with loose motion 
requiring a brace.  It is noted that Diagnostic Code 5262 is 
used for rating the residuals of a left ankle sprain because 
there is not a diagnostic code that sets forth criteria for 
assigning disability evaluations for that specific disability 
and when an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.  

Ankle disabilities may also be evaluated based on limitation 
of motion, ankylosis, malunion of the os calcis or 
astragulus, astragalectomy.  Furthermore, as noted above, the 
veteran's reports of pain, weakness and fatigability are 
considered in conjunction with the Board's review of the 
objective medical evidence pursuant to 38 C.F.R. 
Sections 4.40 and 4.45.

The veteran filed his request for an increased rating in 
February 1992, when his left ankle disability was rated as 10 
percent disabling due to slight ankle disability.  In June 
1997, a temporary 100 percent rating was assigned because the 
veteran required arthroscopic surgery on the left ankle.  
Thus, the first period of time the Board will consider for 
whether a higher evaluation is warranted is from February 
1992 to June 1997.

Private and VA treatment records dated in 1992 and 1993 show 
complaints of joint pain, including left ankle pain, with 
crutches required for ambulation due to bilateral knee and 
ankle disabilities.  The veteran participated in physical 
therapy and was prescribed medication for left ankle pain in 
1992.  Additionally, he reported using an ankle brace for 
stability.

At VA examination in April 1992, the veteran complained of 
left ankle pain and instability.  At that time, he had a full 
range of motion in the ankle and no swelling, but had pain 
with standing on the left foot.  X-rays revealed a deformity 
of the medial malleolus and bone density related to laterally 
displaced fracture fragments encroaching on the medial aspect 
of the mortise.  Left ankle arthralgia with instability and 
arthritis was diagnosed.

X-rays performed in July 1993 reveal deformity of the medial 
malleolus and cystic rarification in the medial malleolus and 
adjacent aspect of the talus.  X-rays performed in November 
1993 show slight irregularity of the medial malleolus and 
irregularity and protuberance of the medial side of the talus 
comminuting with the medial malleolus.

The veteran underwent VA examination in March 1994 and 
complained of left ankle swelling and difficulty walking.  
His ankle was swollen and the joint was deformed.  As is 
consistent throughout the record, the veteran maintained his 
ability to move his ankle but with pain.  At this 
examination, he had plantar flexion to 30 degrees with 
dorsiflexion from 5 to 10 degrees.

Treatment records dated in 1994, 1995 and 1996 show continued 
complaints of pain, instability and swelling in the left 
ankle, swelling noted upon examination, the use of a brace 
for left ankle stability, a prescription for an air-cast for 
the ankle in August 1994, symptoms interfering with daily 
activities, and participation in injection therapy for left 
ankle pain.  X-rays performed in May 1995 revealed sclerosis 
and lytic changes compatible with longstanding traumatic 
arthritis.  In June 1995, the veteran was advised that his 
left ankle pain and instability could be treated with 
medication and a brace, but that he would continue to have 
difficulty walking and may ultimately require surgery.  
Finally, in June 1997, the veteran's private orthopedic 
surgeon determined that arthroscopic debridement was the best 
option to attempt to decrease the veteran's left ankle pain 
and instability.  The surgery was scheduled and performed 
that month.

The veteran and his long-term friend testified before the 
Board in June 1999 that over the years the veteran's left 
ankle had continued to be unstable, that both prior and 
subsequent to the June 1997 surgery the left ankle gave out 
and caused the veteran to fall on numerous occasions.  The 
veteran testified that he wore an ankle brace prior to 
surgery and that his ankle disability had caused gait 
problems.

Most recently, in January 2003, a VA examiner interviewed and 
examined the veteran after reviewing his claims file and 
opined that the veteran had significant ankle instability 
prior to surgical intervention.  The examiner went on to say 
that the ankle instability was significant enough to cause 
malalignment of the lower extremity.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's left ankle disability was more than 
slight, and more nearly approximated moderate ankle 
disability since the time he filed his current claim in 1992 
until his surgery in June 1997.  There is no question that 
the veteran's ankle instability, characterized by a recent VA 
examiner after reviewing the record as "significant," was 
at least moderate disability at the time surgical 
intervention was required in June 1997; however, the five 
year period preceding the need for surgery is not as clear.  

The evidence of the first portion of the time frame in 
question shows deformity with occasional swelling, effusion 
pain and instability.  Range of motion was consistently 
significant.  The need for pain medication, physical therapy 
and injections shows that the disability was certainly more 
than slight, but to characterize the disability during the 
early portion of this claim as moderate is the question 
because the treatment records are fairly sparse. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Thus, because there is 
objective medical evidence of the left ankle causing 
interference with daily activities and the need for regular 
treatment for pain and instability which ultimately 
culminated in the need for surgical intervention, the Board 
finds that prior to June 1997, the criteria for a 20 percent 
rating were met for moderate ankle disability.  A higher 
rating for that time period is not warranted as there is no 
evidence of marked impairment, nonunion, loose motion or 
ankylosis.

The next period for consideration is from August 1997 to 
November 1997, when the veteran was rated as 30 percent 
disabled for marked ankle disability following his June 1997 
surgery and period of convalescence.

In August 1997, the veteran underwent VA examination and had 
a severe limp off the left, could not heel or toe walk, and 
had complaints of continued left ankle pain.  His ankle was 
swollen, deformed, and very tender.  His plantar flexion was 
to 20 degrees and dorsiflexion to 0 degrees.  X-rays revealed 
bony deformity and soft tissue swelling around the malleolus.  
The examiner opined that the veteran had severe loss of 
function secondary to pain and would eventually need a full 
ankle fusion.

As noted above, the most recent VA examination was performed 
in January 2003 and the examiner opined that the veteran had 
significant ankle instability prior to his June 1997 surgery.  
The examiner also opined that the veteran did not respond to 
the surgical treatment and continued to have instability 
significant enough to require the use of a brace following 
surgery.  X-rays showed mineralization and articulation of 
the bones to be within normal limits; there was no soft 
tissue swelling.

Consequently, after a review of the record, the Board finds 
that the 30 percent evaluation assigned for the period of 
August 1997 to November 1997 adequately reflects the clinical 
impairment presented for that time period as there is no 
evidence of nonunion, ankylosis or significant limitation of 
motion to warrant the assignment of a rating higher than 30 
percent.  The disability following the surgical intervention 
remains marked, the same as the Board determined it to be 
prior to the surgery.  Thus, the veteran's request for a 
higher rating for the period of August 1997 to November 1997 
is denied.

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
with respect to his left ankle disability during the time 
periods in question and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his ankle disability and treatment 
records are void of any finding of exceptional limitation due 
to the left ankle disability beyond that contemplated by the 
schedule of ratings for the time periods in question.  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in July 1992, long before the 
VCAA was enacted, and the VCAA notice was given to the 
veteran in September 2001.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.   

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in September 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letters stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that his service-connected disabilities were 
more severe than rated, (2) VA would obtain relevant records 
from any Federal agency and relevant records identified by 
the veteran, and (3) the veteran is responsible for supplying 
VA with sufficient information to obtain relevant records on 
his behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in February 1994 and before the Board in June 1999.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A 20 percent rating for left knee instability from February 
1992 to June 1994 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A 30 percent rating for left knee instability between 
September 1994 and June 1995 is granted, subject to the laws 
and regulations governing the award of monetary benefits.

A rating higher than 30 percent for left knee instability, 
status-post replacement, prior to November 1997 is denied.

A 20 percent rating for the residuals of a left ankle sprain 
prior to June 1997 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 30 percent for residuals of left ankle 
sprain between August 1997 and November 1997 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



